DETAILED ACTION

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “in absence of a catalyst” for step A as now required in the instant claims 15 and 22.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)).



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12, 16-18, 21, 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haas et al (2008/0267846) in view of Cullen (2011/0226670) and optionally further in view of Najafi et al (“Application of Ultrasound Waves to Increase the Efficiency of Oxidative Desulfurization Process”, Advances in Petroleum Exploration and Development, Vol. 2, No. 2, 2011, pp. 63-69) and Kinoshita et al (2011/0243833).
Haas ‘846 discloses a process for purifying a hydrogen chloride-containing crude gas to remove sulfur compounds by oxidation with oxygen (note paragraph [0009]).  The purified hydrogen chloride gas is used to produce to produce chlorine by a catalytic oxidation reaction method (note claim 13).
The sulfur compounds are removed by passing the crude gas across a sacrificial material such that at least a portion of the at least one sulfur compound is oxidized and deposited as sulfate onto the sacrificial material to provide a hydrogen chloride product gas (note paragraph [0012]).  
Haas ‘846 discloses that if the HCl oxidation is to be performed efficiently, the HCl stream or HCl-containing gas has to be preheated from the initial temperature to a oC by the input of energy from outside ahead of the entrance to the reaction (note paragraph [0030]).
For step B) of the instant claim 1 and claims 13-14, the sacrificial material is considered as a filler layer that removes the oxidized sulfur impurities.
The gas emerging after the purification process contains in particular substantially HCl, CO2, O2 and optionally further secondary constituents such as nitrogen or inert gases (note paragraph [0049]).  Since the subsequent step of producing chlorine from the purified hydrogen chloride, as disclosed in Haas is the same as that of the instant claim 1, it would not produce any additional or new impurities since O2, nitrogen are already present in air, which is commonly used as the oxidizing agent for the process of producing chlorine.  
Haas ‘846 discloses that a preferred addition of chlorine gas can farther accelerate this process (note paragraph [0016]).  The chlorine gas is considered as the claimed oxidizing agent.  The additional presence of water can also have a positive effect on sulfur precipitation (note paragraph [0016]).  Thus, Haas ‘846 fairly discloses that the step of removing sulfur impurities from a hydrogen chloride-containing crude gas can be carried out in an oxidizing atmosphere (oxygen and chlorine) and water.
For the instant claims 2-3, it would have been obvious to one skilled in the art to add sufficient amount of the oxidizing so that the sulfur impurities could be oxidized.
For the instant claims 4-6, Haas ‘846 discloses that sulfur impurities include sulfuric acid, SO2, SO3, H2S etc. (note paragraph [003]) which are inorganic compounds containing sulfur.  The amount of sulfur and the hydrocarbon components would be low because they are present only as impurities.  

Optionally, Kinoshita ‘833 can be applied to teach that a gas produced as a by-product in a phosgenation reaction or a chlorination reaction of an organic compound is often used as a raw material gas containing hydrogen chloride to produce chlorine by catalytically oxidizing the hydrogen chloride.  Such a raw material will contain impurities originating in the process of a generation source in addition to hydrogen chloride. For example, in the case of using, as a raw material gas, a gas containing hydrogen chloride generated from a step of making an amine of isocyanate and phosgene react with each other (which is a process of producing isocyanate), impurities such as carbon 
It would have been obvious to one skilled in the art to reasonably expect that the hydrogen chloride, which is the by-product from a phosgenation process, as disclosed in Haas ‘846 to contain chlorinated hydrocarbon impurities, such as orthodichlorobenzene, in addition to the sulfur-containing impurities, as disclosed in Kinoshita et al.  

For the instant claims 7-8, it would have been obvious to one skilled in the art to sufficiently mix the oxidizing agent with the HCl so that the sulfur impurities in the HCl would come in contact with the oxidizing agent to thereby facilitate the oxidation of the sulfur impurities.
For the instant claims 21, Haas ‘846 discloses that sulfur components in the HCl gas are potential catalyst poisons and can deposit on the Deacon catalyst.  The sulfur components usually accumulate initially on the front part of the catalyst bed and then slowly settle across the entire catalyst bed over time.  The catalytic activity is reduced as a consequence.  For optimal running of the Deacon process, it is therefore necessary to have as low as possible a content of sulfur components in the HCl gas (note paragraph [0003]).  Thus, when sulfur components have been removed, the Deacon process as disclosed in Haas ‘846 would have “optimal running”, i.e. since the catalyst activity would not be reduced by the sulfur components in the HCl gas, the 

The differences are Haas ‘846 does not disclose the use of ultrasonic wave during the step of purifying the crude HCl gas, the use of other oxidizing agents beside oxygen and chlorine and the use of a screen or cyclone to remove the oxidized sulfur impurities.
Cullen ‘670 discloses a process for removing sulfur from hydrocarbon stream (note claim 1).  A portion of the sulfur-rich stream is subjected to an oxidative process that is operative to cause a majority, if not substantially all of the sulfur species present to become oxidized.  To that end, an oxidant, such as hydrogen peroxide, is contacted with the sulfur-rich stream to form a reaction mixture, the latter being subjected to an energy source, which may include ultrasound, in order to expedite and enhance the oxidative process (note paragraph [0014]). 
For the step of passing the gas stream after the oxidation pretreatment through a screen separator or cyclone to remove the oxidized sulfur impurities, Cullen ‘670 is further applied to teach that following the oxidation step, the oxidized sulfur species may be removed in any of a variety of ways known in the art, such as solid bed absorption, cold filtration (note paragraph [0015]).  It would have been obvious to one skilled to use a solid bed absorption (which is considered as the claimed “filler layer”) or cold filtration to remove the oxidized sulfur species.  The “filtration” as disclosed in Cullen ‘670 fairly suggests the use of a filter, which is considered as a screen separator as required in the instant claim 1.  In any event, it would have been obvious to one skilled in the art to use 
For the instant claims 9-12, it would have been obvious to one skilled in the art to select appropriate frequency for the ultrasound (within the conventional known range for the ultrasound) and the power for generating the ultrasound so that the ultrasound could expedite and enhance the oxidative process.
Optionally, Najafi can be applied to disclose that for the oxidative desulfurization process, i.e. a process for removing sulfur by oxidation, ultrasonic wave can be used to increase the efficiency of the process (note title, abstract).  Hydrogen peroxide is used as the oxidizing agent (note page 64, left column, lines 1-2).  The ultrasonic wave can be 22.5 kHz (note page 65, left column, lines 1-2) and the powder can be up to 3000 watts (note item 3 under “1.1 Experimental Set-up”).   These values are within or overlapping the claimed ranges.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

For the instant claim 25, it would have been obvious to one skilled in the art to use multiple filtration means to obtain cumulative effect.

It would have been obvious to one of ordinary skill in the art to further apply ultrasound (which is considered the same as the claimed “ultrasonic wave”) in the step of purifying the HCl of Haas ‘846, as suggested by Cullen ‘670 because the ultrasound, used as an energy source, would expedite and enhance the oxidative process.   It would also have been obvious to one skilled in the art to use hydrogen peroxide, as suggested by Cullen '670, instead of oxygen as disclosed in Haas ‘846, as the oxidizing agent in the process of Haas '846 because hydrogen peroxide would be as capable as oxygen of oxidizing the sulfur impurities and .
The ultrasonic application in the combined teaching of the references would naturally decompose any excess oxidizing agent as claimed.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haas ‘846 in view of Cullen ‘670, optionally further in view of Najafi and Kinoshita ‘833 as applied to claim 1 above, and further in view of Swallow et al (5,232,604).
The difference not yet discussed is Cullen ‘670 does not disclose the use of ozone or hypochlorous acid as the oxidant; however, the teaching of Cullen is not 
Swallow ‘604 discloses that strong oxidizing agents (i.e. oxidants) include ozone, hydrogen peroxide, and hypochlorous acid, among others (note abstract and claim 1).  These oxidants can be used instead of oxygen (note item (i) in column 21).  These oxidants can oxidized heteroatomic molecules containing, halogens, sulfur or phosphorus (note column 4, lines 45-48).
It would have been obvious to one of ordinary skill in the art to use any known strong oxidizing agent, such as ozone or hypochlorous acid, for the process of Cullen ‘670, as suggested by Swallow ‘604 to obtain a predictable result, because these are art recognized analogous oxidants to the hydrogen peroxide disclosed in Cullen ‘670.  

Applicant's arguments and Declaration filed January 11, 2021 have been fully considered but they are not persuasive.
Applicants argue that the specification has clearly conveyed to a person of ordinary skill in the art that the inventors had possession of the concept of what is claimed, including oxidation pretreatment in absence of a catalyst as recited in step A of claims 15 and 22.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (note MPEP 2173.05(i).  The mere absence of a positive recitation is not basis for an exclusion.  Even though Applicants’ specification discloses 
Applicants argue that paragraphs [0023] and [0040] disclose all the important features of the oxidation pretreatment of step A including ultrasonic wave and oxidizing agent.  As in the Ex parte Parks case, throughout the discussion which would seem to cry out for a catalyst if one were used in the oxidation pretreatment of step A, no mention is made of a catalyst, which is an important factor for many reactions.
It should be noted that the oxidation of the sulfur impurities does not require the presence of a catalyst, only the oxidizing agent is mandatory for the oxidation step, thus, there would be no “cry out for a catalyst” as argued.  The use of catalyst has the same effect as the claimed ultrasonic wave, i.e. to promote the reaction, it would have been obvious to one of ordinary skill in the art to use more than one means to promote the reaction, such as using the combination of ultrasonic wave and a catalyst.  
Applicants argue that Haas ‘846 discloses the use of a catalyst in an oxidization pretreatment.
Haas ‘846 is not applied to rejection Applicants’ claims 15 and 22, which require “in the absence of a catalyst”.
The Declaration filed January 11, 2021 is fully considered; however, it is not persuasive for the same reasons as stated above.

For the 103 rejection:

As stated in the above rejection, Cullen ‘670 fairly discloses that the oxidized sulfur species may be removed by solid bed absorption or by cold filtration.  The cold filtration fairly suggests the use of a filter, which is considered as a screen separator.  Furthermore, it would have been obvious to one skilled to determine the phase of the oxidized sulfur impurities, i.e. whether the oxidized sulfur impurities would be in gaseous, liquid or solid form, and then select an appropriate separation method, i.e. gas/gas or gas/liquid or gas/solid separation, in order to separate the oxidized sulfur impurities from the HCl gas in the process of Haas ‘846.  
Applicants argue that independent claim 23 and newly added claim 24 recite the impurities in the HCl gas.
These limitations are addressed in the above rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        April 10, 2021